Citation Nr: 1426979	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  07-20 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2009 the Veteran and her spouse testified during a hearing before the undersigned at the St. Louis, Missouri RO.  A transcript of the hearing is of record. 

In June 2012 the Board remanded the matter for further development.   

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in September 2013 the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the claim on appeal.  In November 2013 the Board received the requested opinion.  In response to follow-up questions to the September 2013 opinion, the Board received two addendums in January and May 2014. 


FINDING OF FACT

The Veteran has a chronic headache disability that commenced in active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic headache disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  The decision below grants entitlement to service connection for a chronic headaches disability.  This is a full grant of the benefits sought on appeal. As such, no further discussion of VCAA is necessary.

Legal Criteria

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) .  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

In a statement received from the Veteran in February 2013, she explained that her migraines started while on active duty, and became worse and lasted longer since she was admitted to VA New York Harbor Healthcare System on November 27, 2006 for a migraine stemming from a cerebral spinal fluid leak.

The Veteran's contentions of headaches in service are supported by service treatment records (STRs) documenting at least one complaint of headaches in service.  Current complaints of headaches are documented in the Veteran's VA treatment records.  During an August 2012 VA examination the Veteran reported she had a history of migraine headaches since military service. 

After examination the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, which was based on the rationale that there was no injury or treatment in service; and that the headaches occurred due to age and current life stressors.  The Board finds this opinion has no probative value because it did not take into account the Veteran's credible reports of headaches in service or the documented complaint of a headache noted in the Veteran's STRs.

In September 2013, the Board requested a medical expert opinion from VHA (Veterans Health Administration).  The November 2013 response reflects that the expert opined that the relationship of the headaches to active service was "not evident."  The examiner did not provide a rationale to support this opinion.  In a January 2014 addendum, the expert opined that it is not as likely as not that any diagnosed headache disorder is etiologically related to service.  Again, the examiner provided no rationale for this opinion.  Although these medical opinions appear to weigh against the Veteran's claim, as they are not supported by any rationale, the Board affords them no probative value.

In summary, the Veteran has current complaints of headaches documented in her medical records.  She reported that she had numerous headaches in service and at least one complaint of a headache is documented in her STRs.  She further reported that the headaches continued after service, and that the symptoms worsened after service following her low back surgery in 2006.  

The Veteran has a current diagnosis of headaches, and the competent, credible and persuasive evidence of record sufficiently places the onset of this condition in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  After resolving all reasonable doubt in the Veteran's favor, the Board finds that a chronic headaches disability had its onset in service.  See Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014) (by requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  It follows that entitlement to service connection for a chronic headaches disability is warranted.


ORDER


Entitlement to service connection for a chronic headaches disability is granted.


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


